Title: London June 26. 1786.
From: Adams, John
To: 


       On Saturday night returned from a Tour to Portsmouth, in which We viewed Paines Hill in Surry, as We went out; and Windsor as We returned. We were absent four days. Paines Hill is the most striking Piece of Art, that I have Yet seen. The Soil is an heap of Sand, and the Situation is nothing extraordinary. It is a new Creation of Mr. Hamilton. All made within 35 Years. It belongs to Mr. Hopkins, who rides by it, but never stops. The owners of these enchanting Seats are very indifferent to their Beauties.—The Country from Guilford to Portsmouth, is a barren heath, a dreary Waste.
      